Citation Nr: 0917701	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-24 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits based on verified 
dependency status of the Veteran's daughter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran requested a Travel Board hearing before the 
undersigned Veterans' Law Judge which was scheduled for May 
2007.  In May 2007, the Veteran informed the RO he wished to 
cancel his request for a Travel Board hearing and that his 
case should be forwarded to the Board as soon as possible.


FINDINGS OF FACT

1.  The Veteran's original claim for compensation benefits 
based on a dependent spouse and child was received in 
December 2002.

2.  The Veteran did not respond within one year to a February 
2003 letter from the RO that apprised him of the necessary 
information required for the addition of his daughter as a 
dependent.

3.  Evidence that the Veteran's daughter was attending 
college through December 21, 2004, was received on July 19, 
2004.

4.  From August 2, 2002 to October [redacted], 2002, the Veteran was 
eligible for compensation benefits based on the verified 
dependency status of his daughter.

5.  From July 19, 2002 to December 21, 2002, the Veteran was 
eligible for compensation benefits based on the verified 
dependency status of his daughter.


CONCLUSIONS OF LAW

1.  From August 2, 2002 to October [redacted], 2002, the criteria for 
the addition of the Veteran's daughter to his award of 
compensation benefits based on verified dependency status 
have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 
C.F.R. §§ 3.31, 3.57, 3.401 (2008).

2.  From October 3, 2002, the criteria for the addition of 
the Veteran's daughter to his award of compensation benefits 
based on verified dependency status have not been met.  38 
U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 
3.57, 3.158, 3.401 (2008).

3.  From July 19, 2004 to December 21, 2004, the criteria for 
the addition of the Veteran's daughter to his award of 
compensation benefits based on verified dependency status 
have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 
C.F.R. §§ 3.31, 3.57, 3.401 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
compensation benefits based on a dependent spouse and child 
in the October 2004 decision, he was provided notice in 
December 2002 of the types of information and evidence 
necessary to substantiate the claim and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Subsequent notice letters were sent in December 
2002 and February 2003.  Thereafter, the Veteran received 
additional notice in March 2006, pertaining to the downstream 
disability rating and effective date elements of his claim, 
and was furnished a Statement of the Case in August 2005.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes a VA 
Form 21-674 Request for Approval of School Attendance, copies 
of the Veteran's daughter's license and social security card, 
certificates of graduation from May 2003 and December 2004 
and statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

A veteran with a service connected disability rated at not 
less than 30 percent shall be entitled to additional 
compensation for dependents.  38 U.S.C.A. § 1115(2) (West 
2002); 38 C.F.R. § 3.4(b)(2) (2008).

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).

The definition of the term "child," as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household at the time of 
the veteran's death, or an illegitimate child. In addition, 
the child must also be someone who:  (1) is under the age of 
18 years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates:  
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the veteran's award.  See 38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation 
for dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  See 38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  See 38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109 (2008).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158 (2008).

Analysis

In a November 2002 rating decision, the Veteran was awarded a 
40 percent disability rating for degenerative changes and 
degenerative disc disease of the lumbosacral spine, effective 
August 2, 2002.  Thus he qualified for additional 
compensation for dependents as of the effective date awarded 
for the 40 percent disability rating.  See 38 C.F.R. § 
3.4(b)(2).

In a December 2002 notice letter, the Veteran was informed of 
his eligibility to receive additional compensation for his 
dependents and was provided a VA Form 21-686c.  The Veteran 
submitted his VA Form 21-686c in December 2002 which reported 
that his daughter was born on October [redacted], 1984, thereby 
indicating she turned 18 in October 2002.  

In a February 2003 letter, the Veteran was informed that his 
wife was added on to his award, however, in order to add his 
daughter he needed to complete a VA Form 21-674 if she was in 
school.  The letter also informed the Veteran that the 
evidence should be furnished as soon as possible, preferably 
within 30 days from the date of the letter, however, it must 
be received within one year from the date of this letter, 
otherwise, benefits, if established, may not be paid prior to 
the date of its receipt.

A September 2009 Report of Contact noted that the Veteran 
called about getting his dependent daughter added to his 
award and was informed that his wife was added but not his 
daughter.  The Veteran claimed to have submitted the 
paperwork (VA Form 21-674) at the same time as the VA Form 
21-686.  The Report also noted that the file should be 
checked.  The VA Form 21-674, was signed and dated by the 
Veteran on July 12, received was received by the Veterans' 
Service Center on July 13, 2004 and by the RO on July 19, 
2004 along with copies of his daughter's driver's license and 
social security card.  

In an October 2004 letter, the RO informed the Veteran that 
only his wife was added to his award and his daughter was not 
added because she turned 18 years old on October [redacted], 2002 and 
unless she was still in high school at the time, or entering 
college, she could not be added to his award.  The RO also 
informed the Veteran that they apologized for the oversight 
at the time and should have sent the Veteran a VA Form 21-
674b at the time for him to complete and were sending it 
along with this letter and indicated that VA Form 21-674b was 
enclosed.

In October 2004, the Veteran was informed that a decision was 
made on his claim for dependents, received July 19, 2004.  
The RO informed the Veteran that he was previously advised 
that his VA Form 21-686c was received and his wife was added 
onto his award.  The Veteran was informed however, that his 
daughter could not be added because information regarding her 
schooling status was needed and he had been sent a VA Form 
21-674, which was not received until July 19, 2004, more than 
a year from when the form was originally requested.  The 
Veteran was informed that the law specified that dependents 
may only be added within a year of the documents which 
established dependency and when the original request for 
additional benefits were received.  The RO concluded that 
because the VA Form 21-674 was provided more than one year 
from when it was originally requested they could not add his 
daughter to the award.  The RO also apologized to the Veteran 
for the October 2004 letter, which was sent in error and was 
misleading.  

The Veteran subsequently appealed the October 2004 decision 
claiming that his daughter was eligible for benefits when he 
was rated at 60 percent disabling and although she was 18 
years old at the time, she was a full time student at the 
Indian River Community College.  He alleged that the RO, by 
their own admission, failed to provide him with the necessary 
form in a timely manner so as to allow him to add his 
daughter as a dependent.  The Veteran contended that his 
daughter had been in a continuous student status since her 
18th birthday.  

In conjunction with his notice of disagreement, the Veteran 
submitted certificates from the Indian River Community 
College indicating that his daughter was awarded a high 
school diploma through a special program on May 3, 2003 and 
an associate's degree in science on December 21, 2004. 

The instant case turns upon when the dependency status of the 
Veteran's dependent daughter was established.  For the 
reasons set forth below, the Board finds that from August 2, 
2002 to October [redacted], 2002, the Veteran is entitled to 
additional compensation benefits based on the verified 
dependency status of his daughter, from October 3, 2002 the 
Veteran is not entitled to additional compensation benefits 
based on the verified dependency status of his daughter and 
from July 19, 2004 to December 21, 2004 the Veteran is 
entitled to additional compensation benefits based on the 
verified dependency status of his daughter.  

As noted above, the law indicates that a child must be 
someone who:  (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  See 38 
C.F.R. § 3.57(a).

In this case, the Veteran was notified in December 2002 of 
the November 2002 rating decision, which awarded a 40 percent 
disability rating for degenerative changes and degenerative 
disc disease of the lumbosacral spine, effective August 2, 
2002.  The Board notes that the Veteran submitted VA Form 21-
686c in December 2002 and reported that his daughter was born 
on October [redacted], 1984, thereby indicating as she turned 18 years 
old on October [redacted], 2002.  This evidence of his daughter's 
dependency was also received within a year of notification of 
such rating decision awarding the qualifying disability 
rating.  As such, the Board finds that the Veteran was 
entitled additional compensation benefits based on the 
verified dependency status of his daughter from August 2, 
2002 to October [redacted], 2002, as the Veteran qualified for 
additional compensation for dependents from the effective 
date of the qualifying disability rating, in August 2, 2002, 
until his daughter turned 18 on October [redacted], 2002.

The Board notes that only way that the Veteran could receive 
benefits for his daughter after October [redacted], 2002 and prior to 
July 19, 2004, would be if evidence of his daughter's school 
attendance was received at VA either within one year from the 
December 2002 letter notifying the Veteran of his 40 percent 
disability rating for degenerative changes and degenerative 
disc disease of the lumbosacral spine or within one year of 
the February 2003 letter that the Veteran was notified of the 
evidence necessary to complete the application.  In this 
regard, the Board notes that as the Veteran's daughter turned 
18 on October [redacted], 2003, evidence of her dependency status by 
way of her continuing education was required within a year of 
the February 2003 letter in order to receive benefits as of 
the effective date of the Veteran's qualifying disability.  
See 38 C.F.R. § 3.401(b).  

The Board acknowledges that while the Veteran alleges that VA 
erred in not providing the appropriate form in a timely 
fashion, the evidence of record indicates that he was, in 
fact, sent an appropriate VA Form 21-674 in February 2003 
along with the notice letter requesting additional 
information and the Veteran himself signed and dated this 
form as of July 12, which was received by the veterans' 
service center on July 13, 2004 and received by the RO on 
July 19, 2004.  The Board notes that the RO erred in sending 
the Veteran the October 2004 letter indicating the proper 
form had not been sent to the Veteran.  The RO acknowledged 
this error in the October 2004 notice of their decision, 
stating that the Veteran was misinformed that he was not 
provided the proper form, when he in fact was provided the 
proper VA Form 21-674, which was received on July 19, 2004.  
As this form was received more than a year from the date the 
Veteran was notified of the evidence necessary to complete 
the application, the Veteran was precluded by law from 
entitlement to benefits based on the verified dependency 
status of his daughter.  See 38 C.F.R. § 3.158.  Therefore, 
the VA Form 21-674, received on July 19, 2004, is construed 
as a new claim.  See id.

The Board is precluded from awarding benefits where they are 
not allowed by statute.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (finding where a statute specifically provided 
an effective date as the date of application, an earlier 
effective date was not allowed under equitable estoppel 
because payment of government benefits must be authorized by 
statute). 

Thus, as the Veteran failed to provide evidence of his 
daughter's school attendance within a year from the February 
2003 letter, the claim for compensation benefits based on 
verified dependency status of the Veteran's dependent 
daughter from October 3, 2002, is denied.

Finally, the Board finds that from July 19, 2004 to December 
21, 2004 the Veteran is entitled to additional compensation 
benefits based on the verified dependency status of his 
daughter.  As the July 19, 2004 VA Form 21-674 is construed 
as a new claim for compensation benefits based on a dependent 
child, the Board finds that the evidence of record indicates 
that the Veteran's daughter, while over the age of 18 and 
under the age of 23, was in college pursuing an associate's 
degree through December 21, 2004.  Certificates from Indian 
River Community College demonstrated that the Veteran's 
daughter was awarded a high school diploma through a special 
program on May 3, 2003 and an associate's degree in science 
on December 21, 2004.  Thus the evidence supports the award 
of compensation benefits based on verified dependency status 
of the Veteran's daughter from July 19, 2004 to December 21, 
2004.


	(CONTINUED ON NEXT PAGE)





ORDER

Compensation benefits based on verified dependency status of 
the Veteran's dependent daughter from August 2, 2002 to 
October [redacted], 2002, is granted, subject to the provisions 
governing the award of monetary benefits.

Compensation benefits based on verified dependency status of 
the Veteran's dependent daughter from October 3, 2002 is 
denied.

Compensation benefits based on verified dependency status of 
the Veteran's dependent daughter from July 19, 2004 to 
December 21, 2004, is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


